                Case 2:19-cv-08024-ODW-JC Document 53 Filed 03/10/20 Page 1 of 2 Page ID #:825



                1   BARNES & THORNBURG LLP
                    David P. Schack (SBN 106288)
                2   david.schack@btlaw.com
                    Matthew B. O’Hanlon (SBN 253648)
                3   matthew.o’hanlon@btlaw.com
                    2029 Century Park East, Suite 300
                4   Los Angeles, CA 90067-3012
                    Telephone: 310-284-3880
                5   Facsimile: 310-284-3894
                6   Attorneys for Plaintiffs Alan Baker
                    and Linda B. Oliver
                7
                8
                                            UNITED STATES DISTRICT COURT
                9
                                          CENTRAL DISTRICT OF CALIFORNIA
            10
            11
                    ALAN BAKER, LINDA B. OLIVER;           Case No. 2:19-cv-08024-ODW-JC
            12
                                       Plaintiffs,          STIPULATION OF DISMISSAL
            13                                              WITH PREJUDICE (FRCP 41) WITH
                          v.                                RETENTION OF JURISDICTION
            14                                              OVER SANCTIONS REQUEST [DKT
                    ALLSTATE INSURANCE COMPANY,             NOS. 39-40 ]
            15      EDWARD CARRASCO, and DOES 1
                    through 10, inclusive,
            16
                                       Defendants.
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28
   B ARNES &
T HORNBURG LLP      STIPULATION OF DISMISSAL WITH PREJUDICE (FRCP 41) WITH RETENTION
                         OF JURISDICTION OVER SANCTIONS REQUEST [DKT NOS. 39-40]
ATTORNEYS AT LAW
  LOS ANGELES
                Case 2:19-cv-08024-ODW-JC Document 53 Filed 03/10/20 Page 2 of 2 Page ID #:826



                1         TO THE HONORABLE COURT:
                2         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties hereby
                3   stipulate to the dismissal of this action with prejudice, with the parties to bear their
                4   own attorneys’ fees and costs, with the Court to retain jurisdiction over Defendant
                5   Allstate Insurance Company’s request for sanctions against Christopher G. Hook [Dkt.
                6   Nos. 39-40] and the Court’s award in connection therewith.
                7         IT IS SO STIPULATED.
                8
                9
                                                                      BARNES & THORNBURG LLP
            10
            11 Dated: March 10, 2020                          By: /s/ Matthew B. O’Hanlon
                                                                  David P. Schack
            12                                                    david.schack@btlaw.com
                                                                  Matthew B. O’Hanlon
            13                                                    matthew.o’hanlon@btlaw.com
                                                                  Attorneys for Plaintiffs Alan Baker and
            14                                                    Linda B. Oliver
            15
                                                                      SHEPPARD, MULLIN, RICHTER &
            16                                                        HAMPTON LLP
            17
                    Dated: March 10, 2020                     By: /s/ Marc J. Feldman
            18                                                    Marc J. Feldman
                                                                  MFeldman@sheppardmullin.com
            19                                                    Jack Burns
                                                                  JBurns@sheppardmullin.com
            20                                                    Attorneys for Defendant Allstate
                                                                  Insurance Company
            21
            22                                 SIGNATURE CERTIFICATION
            23            I hereby attest that all other signatories listed, and on whose behalf this filing is
            24      submitted, concur in the filing’s content and have authorized the filing.
            25
            26 Dated: March 10, 2020                         By: /s/ Matthew B. O’Hanlon
                                                                 Matthew B. O’Hanlon
            27
            28
   B ARNES &
                                                                  1
T HORNBURG LLP      STIPULATION OF DISMISSAL WITH PREJUDICE (FRCP 41) WITH RETENTION
ATTORNEYS AT LAW
  LOS ANGELES
                         OF JURISDICTION OVER SANCTIONS REQUEST [DKT NOS. 39-40]
